Case 4:20-cv-03612 Document 13-2 Filed on 12/02/20 in TXSD Page 1 of 1




                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

         KELLY THOMAS,               §   CIVIL ACTION NO.
                  Plaintiff,         §   4:20-cv-03612
                                     §
                                     §
               vs.                   §   JUDGE CHARLES ESKRIDGE
                                     §
                                     §
         LIFE PROTECT 24/7,          §
         INC. d/b/a LIFE             §
         PROTECT 24/7,
                     Defendant.

                                  ORDER

            THE COURT, having reviewed Defendant Life Protect
        24/7, Inc. d/b/a Life Protect 24/7’s Motion to Dismiss
        Plaintiff’s Amended Complaint (Dkt. No. 13), and being fully
        advised thereon, GRANTS the Motion.
            IT IS HEREBY ORDERED, that pursuant to Rules
        12(b)(1), 12(b)(2) and 12(b)(6) of the Federal Rules of Civil
        Procedure that Defendant’s Motion to Dismiss Plaintiff’s
        Amended Complaint is granted, and that the Amended
        Complaint is dismissed with prejudice.
            SO ORDERED.
            Signed on _______________, at Houston, Texas.



                                   Hon. Charles Eskridge
                                   United States District Judge




                                     1
